Citation Nr: 0730796	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  03-08 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection of a low back condition.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
January 1946.  Combat service in World War II is indicated by 
the evidence of record.  

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in July 2006 and March 2007.  This 
matter was originally on appeal from a May 2002 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in New Orleans, Louisiana.

In July 2003, the veteran presented personal testimony before 
the hearing officer at the RO.  In June 2006, the veteran 
testified at a videoconference hearing before the undersigned 
Acting Veterans Law Judge.  See 38 U.S.C.A. § 7107(c) (West 
2002).  A transcript of both hearings are  of record.

A motion to advance this case on the Board's docket was 
granted by the Board on March 13, 2007, for good cause shown.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran was treated for complaints of back pain 
during service.  Those complaints resolved prior to his exit 
from the military.  

2.  The weight of the competent and probative medical 
evidence of record  shows that the veteran's current back 
disability is degenerative joint disease and does not include 
scoliosis or another congenital condition.  

3.  The competent and probative medical evidence of record 
demonstrates that the veteran's current back disability is 
not related to any events or injuries during his military 
service.  


CONCLUSION OF LAW

A low back injury was not incurred or aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303; 
3.307; 3.309 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection of a 
lumbar spine disability.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).   When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  Crucially, 
the RO informed the veteran of VA's duty to assist him in the 
development of his claim in a letter dated February 3, 2002.  
In the February 2002 VCAA letter, the veteran was advised of 
the provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain all evidence kept by the VA and 
any other Federal agency.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such.  The VCAA 
letter specifically informed the veteran that for records he 
wished for VA to obtain on his behalf he must provide an 
adequate description of the records as well as authorization 
for records not held by the Federal government.  
Additionally, the February 2002 letter specifically informed 
the veteran of the criteria of a successful claim of 
entitlement to service connection.  

Finally, the Board notes that the February 2002 letter 
expressly notified the veteran that he could submit or 
describe additional evidence in support of his claim.  The 
veteran was further advised that if no further evidence 
existed, he should provide VA with that information.  The 
letter further advised the veteran of the procedure for 
submitting any additional evidence or advising that none 
existed.  This complies with the requirements of 38 C.F.R. § 
3.159 (b) in that the RO informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  The veteran in this case seeks to reopen a 
previously denied claim of entitlement to service connection.   
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not assigned.  

The veteran's claim has been denied based on a lack evidence 
as to elements (2) and (3), current existence of a disability 
and relationship of such disability to the veteran's service.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to those two 
crucial elements.

The Board additionally observes that the veteran appears to 
be fully conversant with what is required of him and of VA, 
as is evidenced by his pleadings to the Court.  Because there 
is no indication that there exists any evidence which could 
be obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.   See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes the veteran's service medical 
records, private treatment records, and reports of VA 
examinations.

In that regard, the Board notes that the veteran was referred 
for VA examinations in October 2003, August 2006 and May 
2007.  The results of all three examinations with input from 
three different medical professionals have been largely 
uniform.  The veteran has submitted argument indicating that 
the May 2007 VA medical examination was inadequate and that 
therefore, an additional examination is required.  

The Board has considered referral for a fourth examination 
and has determined that the objective record does not support 
a finding of inadequacy in the May 2007 examination. The 
examination clearly indicates that the veteran's claims 
folder, in-service history of injury and past diagnoses were 
all considered.  Thoughtful reasons and bases were included.  
Moreover, a review of the examination along with the 
instructions in the Board's June 2006 and March 2007 remands 
indicate that the May 2007 VA examination complied with the 
remand instructions.  Cf. Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].  Additionally, referral of this 
matter for another VA examination would delay the claim.  As 
noted above, the veteran has requested that the claim be 
advanced on the docket and expressed his desire for a speedy 
resolution to the matter.  Accordingly, based upon the state 
of the record, the Board can find no basis for referral for 
an additional VA examination.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  

Accordingly, the Board will proceed to a decision on the 
merits.



Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).

For certain chronic disorders, to include arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.   
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

As shown in the October 2003, August 2006 and May 2007 VA 
examinations, the veteran has been diagnosed with 
degenerative joint disease of the lumbar spine.  Disc 
abnormalities were noted in the October 2001 private 
treatment record as well.   Accordingly, Hickson element (1), 
current disability has been met.  

The Board acknowledges that the May 2004 addendum to the 
October 2003 VA examination indicated a belief that the 
veteran's back condition was congenital.  Congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation concerning service 
connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2005); see 
also Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases 
cited therein. 

However, the overwhelming weight of the evidence is against a 
finding of congenital condition.  Specifically, no such 
condition was found in the August 2006 VA examination.  The 
Board's March 2007 remand was undertaken specifically to 
gather medical evidence clarifying the existence of any such 
congenital condition and also an opinion as to whether any 
such condition was aggravated by service.  The May 2007 VA 
examination indicated that the reference to scoliosis in the 
veteran's service medical records referred to a postural 
scoliosis which is temporary, not to a true congenital 
condition.  Additionally, the findings of the May 2004 
addendum to the October 2003 examination are accorded less 
weight as it was not clear whether the examiner reviewed the 
veteran's records in rendering this opinion.  Moreover, the 
Board notes that the veteran's service medical records are 
pertinently negative for a showing of a congenital condition 
at the time that the veteran was accepted into service or at 
the time of his separation from service.  The veteran himself 
has denied that any such condition preexisted service.  

Therefore, the Board finds that the May 2004 addendum to the 
October 2003 VA examination opinion to the effect that the 
veteran suffered from a congenital condition is outweighed by 
remainder of the record, including additional VA 
examinations, the veteran's entrance examination, the 
veteran's separation examination and the veteran's own 
contentions all of which are against such a conclusion.  A 
congenital condition is not shown and therefore the Board 
will consider only whether or not the veteran's current 
condition of degenerative joint disease was incurred related 
to service.  Also, as a congenital condition has not been 
found, the Board need not consider whether such condition was 
aggravated by the demands of service.  

Moving to the next element, in-service incurrence of disease 
or injury, the Board notes that at the time the veteran was 
accepted into service, no pre-existing back condition or back 
abnormality was noted.  The service medical records do show 
that the veteran reported pain in the lumbar region and was 
diagnosed in service with mild left lumbar right dorsal 
scoliosis (postural) with pelvic tilt to the left foot.  On 
examination at separation from service, it was noted that the 
veteran had injured his back in 1945, but there was no report 
of scoliosis any other congenital condition or any residual 
to the 1945 reported injury.   Accordingly, due to the 
finding of the 1945 back injury, Hickson element (2) has also 
been met.  

The Board observes in passing that the presumptive provisions 
contained in 38 C.F.R. § 3.309(a) have not been met in this 
case as to either claim, as, there is no evidence of 
degenerative joint disease (that is to say arthritis) of the 
lumbar spine at separation service or for many years 
thereafter.  Treatment for this condition did not apparently 
commence until 1999, over fifty years after the veteran's 
separation from service. 

Turning to Hickson element (3), medical nexus, the medical 
evidence of record is against a finding of a relationship 
between the veteran's current disability and service.  As 
noted above, there has been some discrepancy over the nature 
of the veteran's disability.  The October 2003 VA examiner 
found that the veteran's current condition was related to a 
congenital condition of the back.  However, as explained 
above, the overwhelming evidence is against a finding that 
the veteran suffers from any such condition.  

A VA examination was conducted in August 2006. The claims 
file was noted to have been available and reviewed. Imaging 
study results showed disc space narrowing and spondylosis at 
the L1-2 and L2-3 disc spaces. The diagnosis was x-ray 
changes due to age.  The August 2006 VA examiner opined that 
the veteran's present condition was not caused by or a result 
of active duty service. The rationale for the opinion 
included the two normal orthopedic examinations during 
service and the fact that the veteran did not seek treatment 
for many years after service.  In that regard, the Board 
notes that the veteran's August 2002 VA psychological 
examination included a history of 40 years of physical 
occupations after the veteran's separation from service 
including work in a cement plant, as a carpenter and as a 
police officer.   

Finally, in May 2007 another VA medical examination was 
conducted.  All prior examinations and medical records were 
reviewed.  The examiner determined that the veteran's current 
disability was not as least as likely as not caused by or a 
result of military service.  

As summarized above, there is no competent medical evidence 
which links the veteran's current condition to any events in-
service to include the documented in-service back injury and 
back pain complaints.  Accordingly, Hickson element (3), 
medical nexus is not met.  The claim fails on that basis.  
The benefit sought on appeal is denied.  


ORDER


Entitlement to service connection of a low back disability is 
denied.  




____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


